Case 1:20-cv-02503-RDB Document 1 Filed 08/31/20 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

THE GENERAL SHIP REPAIR CORPORATION *

1449 Key Highway
Baltimore, Maryland 21230 **

Plaintiff, *
V. ** CIVIL ACTION NO.
TUG MS JANET, her engines, *
tackle, equipment, appurtenances, efc.,
in rem, *
and *
T. PARKER HOST, INC. *
150 W. Main Street, 16" Floor
Norfolk, Virginia 23510 **

Defendants. **

* % * * * * * Eo * * * * *

VERIFIED COMPLAINT

The General Ship Repair Corporation (“GSR”), by its attorneys, James W. Bartlett, III,
Imran O. Shaukat, and Semmes, Bowen & Semmes, for its complaint against the Tug MS
JANET, her engines, tackle, equipment, appurtenances, efc., in rem, and T. Parker Host, Inc.
(“Host”), in personam, says as follows:

1. This is a cause within the admiralty and maritime jurisdiction of this Court,
pursuant to 28 U.S.C. §1333, and is an admiralty and maritime claim within the meaning of Rule
9(h) of the Federal Rules of Civil Procedure and Rule C of the Supplemental Rules for Certain

Admiralty and Maritime Claims.
Case 1:20-cv-02503-RDB Document 1 Filed 08/31/20 Page 2 of 4

2. Venue is proper in this district because the repair work performed on the Tug MS
JANET occurred in Baltimore and the Tug MS JANET is now or will be during the pendency of

this action within this district and within the jurisdiction of this Honorable Court.

3. GSR is a Maryland corporation with its principal place of business in Baltimore,
Maryland.
4. Upon information and belief, Host is a foreign corporation with a principal place

of business located at 150 W. Main Street, Suite 1600, Norfolk, Virginia 23510.

5. On June 17, 2019, GSR provided to Host Proposal No. 128-19 for drydock and
repair work to be performed on the Tug MS JANET. The proposal set forth the services that
GSR was to provide, the cost of the services, and expressly provided, “Work will be performed
by us [GSR] only upon the terms and conditions set forth on the reverse of the invoice/proposal
which shall be deemed to have been accepted by the customer upon arrival of the vessel at our
yard, or upon commencement of marine or non-marine work by us at any location.”

6. On or about June 20, 2019, Host accepted the proposal (hereinafter the
“A greement”), authorizing work to commence “in accordance with this proposal and the
attached Terms and Conditions.” A copy of the Agreement is attached hereto as Exhibit A.

7. Upon the parties’ execution of the Agreement, GSR performed repair work on
and provided other necessary services for the Tug MS JANET from June through September
2019. GSR submitted monthly invoices to Host for the work GSR performed and the services it
provided. Copies of Invoice No. 30150, Invoice No. 30162, and Invoice No. 30167 are attached
hereto collectively as Exhibit B. The invoiced amounts total $284,960.00. With interest
pursuant to the Terms and Conditions of the Agreement, the amounts due on the invoices

through June 8, 2020 totaled $333,159.26.
Case 1:20-cv-02503-RDB Document1 Filed 08/31/20 Page 3 of 4

8. In spite of repeated requests by GSR, Host has failed pay the amounts due for the
repairs to the Tug MS JANET in breach of the Agreement, for which the Tug MS JANET, her
engine, tackle, equipment, appurtenances, efc., in rem, and Host, in personam, are liable.

9, GSR possesses a maritime lien on the Tug MS JANET based on GSR’s provision
of necessary services to the Tug MS JANET from June to September 2019 pursuant to 46 U.S.C.
§§ 31341 and 31342.

WHEREFORE, Plaintiff, The General Ship Repair Corporation prays:

(a) That process in personam issue in due form of law, according to the practices of
this Honorable Court, against Host and that it be cited to appear and answer all and singular the
matters aforesaid;

(b) That Host be cited to appear and answer all and singular the matters aforesaid
and that a judgment may be entered in favor of GSR in the amounts due and owing from Host to
GSR, including attorneys’ fees as provided in the Terms and Conditions of the Agreement,
interest, and costs;

(c) That issuance of process in rem and a warrant for the arrest of the Tug MS
JANET, her engines, tackle, equipment, and other appurtenances, efc., be stayed for sixty (60)
days; and

(d) That GSR have and recover such other and further relief as the justice of this cause may

require.

   
  

ibid KX zie Z
ames W. Bartlett, III (Federal Bar No. 00017)
Imran O. Shaukat (Federal Bar No. 30134)
Semmes, Bowen & Semmes

25 South Charles Street, Suite 1400
Baltimore, Maryland 21201

(410) 539-5040 telephone

(410) 539-5223 fax

3
 

Case 1:20-cv-02503-RDB Document 1 Filed 08/31/20 Page 4 of 4

ibartlett(@semmes.com

ishaukat@semmes.com
Attorneys for Plaintiff
The General Ship Repair Corporation

 

VERIFICATION BY DECLARATION UNDER PENALTY OF PERJURY
PURSUANT TO 28 U.S.C. §1746

I, CHARLES F. LYNCH, JR., declare under penalty of perjury as follows:

1. I am the President of Plaintiff, The General Ship Repair Corporation

2. I verify under solemn affirmation that the facts alleged in the foregoing Verified
Complaint are true and correct based upon my personal knowledge and information regarding

this matter.

I DECLARE UNDER THE PENALTY OF PERJURY THAT THE FOREGOING IS

TRUE AND OR

Executed this 4% day of Woah LA

les F. Lynch, iC /

B2340856.DOCX;6
